DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas E. Kocovsky, Jr. on March 18, 2021.
This examiner’s amendment replaces the listing of claims with the following:
--1. (Currently Amended) A shape sensing system, comprising: 
an elongated flexible medical instrument configured for insertion into an internal region of a subject, the medical instrument including one of a catheter, a guidewire, a probe, an endoscope, a robot or a balloon device, the medical instrument being outfitted with an optical fiber shape sensing device configured to output shape sensing measurements indicative of measured 3D shapes of the elongated flexible medical instrument as the elongated flexible medical instrument flexes and changes shape during insertion, the optical fiber shape sensing device including a shape sensing multi-core fiber with a central core and at least three outer cores helically wound around the central core; 
a display configured to display an image of the internal region of the subject; 
a processor coupled to a memory storage device; 

a Kalman filter; 
at least one kinematic model including mass-spring- damper model of the elongated flexible medical instrument employing mechanical and material parameters of the elongated flexible medical instrument which provides the predicted 3D shapes of the elongated flexible medical instrument to the Kalman filter, the Kalman filter weightingly combines the current measured 3D shape of the elongated flexible medical instrument and one or more of the predicted 3D shapes to generate an improved 3D shape of the elongated flexible medical instrument; 
a comparison module configured to generate confidence scores for the measured 3D shape of the elongated flexible medical -3- instrument, the confidence scores being used to adjust the weighting with which the measured 3D shape and the predicted next 3D shapes are combined; and 
wherein the processor is configured to control the display to display the image of the internal region overlaid with the improved 3D shape of the elongated flexible medical instrument. --
  
--2. (Cancelled) --
 
--3. (Currently Amended) The system as recited in claim 1, wherein the mass-spring-damper 

--4. (Previously Presented) The system as recited in claim 1, wherein the at least one kinematic model also includes a device-specific noise model for a given shape sensing enabled device indicative of noise which affects an accuracy of the measured 3D shapes.--
 
--5. (Currently Amended) The system as recited in claim 1, further comprising a model parameter adaptation module configured to update the at least one kinematic model in 

--6. (Cancelled) --

--7. (Previously Presented) The system as recited in claim 1, wherein the at least one kinematic model includes 3D shape data stored in a library of 3D shapes from previously acquired training cases including different phases of interventional procedures.--
 
--8-14. (Cancelled)-4- --
  
--15. (Currently Amended) A method for determining a 3D shape of an elongated, flexible shape sensing enabled interventional medical device, the method comprising during performance of an interventional procedure on a subject using the elongated, flexible shape sensing enabled interventional medical device:
(a) measuring the 3D shape of the elongated, flexible shape sensing enabled interventional medical device along its length and determining a confidence score regarding an accuracy of the measured 3D shape,
(b) obtaining a dynamic model for at least one modeled 3D shape of the elongated, flexible shape sensing enabled interventional medical device wherein the dynamic model models shape based on mechanical and material parameters of the interventional medical device, and a confidence score for each modeled 3D shape;
(c) inputting the measured 3D shape and the at least one modeled 3D shape into a Kalman filter;
(d) computing a weighted average in accordance with the confidence score of the measured 3D shape and the at least one predicted 3D shape to predict new state data of an improved 3D shape of the elongated, flexible shape sensing enabled interventional medical device;
(e) overlaying a rendering of the improved measured 3D shape of the elongated, flexible shape sensing enabled interventional medical device on an internal image of the subject; and
, 
wherein computing the weighted average includes additional dynamic models, and 
wherein the weighting is adjusted in accordance with the confidence score.--

--16-23. (Cancelled)--  
  
--24. (Previously Presented) The method as recited in claim 15, further including: 
(g) receiving another source 3D shape of the elongated, flexible shape sensing enabled interventional medical device from another source; and 
(h) adjusting the dynamic model data and the confidence value based on the another source 3D shape. -- 

--25. (Currently Amended) A shape sensing system comprising: 
a memory storing dynamic model data for a plurality of elongated, flexible shape sensing enabled interventional devices configured for being inserted in an internal region of a subject, the dynamic model data being based on physical and mechanical properties of the elongated, flexible shape sensing enabled interventional devices; 
a selected one of the elongated, flexible shape sensing enabled interventional medical devices; 
a display device; and 
one or more processors configured to: 
(a) measure the 3D shape of the selected elongated, flexible shape sensing enabled interventional medical device along its length and determining a confidence score regarding an accuracy of the measured 3D shape; 
(b) retrieve the dynamic model data for the selected elongated, flexible shape sensing enabled interventional medical device and modeling the 3D shape for the selected elongated, flexible shape sensing enabled interventional medical device; 
(c) input the measured 3D shape and the at least one modeled 3D shape of the selected elongated, flexible shape sensing enabled interventional medical device into a Kalman filter; 
(d) compute a weighted average in accordance with the confidence score of the measured 3D shape and the modeled 3D shape to predict new state data 
(e) overlay a rendering of the improved measured 3D shape of the elongated, flexible shape sensing enabled interventional medical device on an internal image of the subject; and 
(f) repeat steps (a)-(e) during insertion of the elongated, flexible shape sensing enabled interventional medical device in the internal region of the subject, -6- 
wherein the memory further stores additional dynamic models and the one or more processors are further configured to compute the weighted average including the additional dynamic models, and 
wherein the one or more processors are further configured to adjust the weighting in accordance with the confidence score.--
  
--26-27. (Cancelled)--  
  
--28. (Previously Presented) The system as recited in claim 1, wherein the predictive model further includes a dynamic model of physical laws of motion to estimate spatio-temporally-varying quantities.--
  
--29. (Previously Presented) The method as recited in claim 15, wherein the dynamic model is based on at least stiffness, material density, and geometry of the interventional medical device.--
  
--30. (Previously Presented) The method as recited in claiml5, wherein the dynamic model includes a mass-spring-damper model.--
  
--31. (Previously Presented) The system as recited in claim 25, wherein the dynamic model data is based on at least stiffness, material density, and geometry of the interventional medical device.--
 
--32. (Previously Presented) The system as recited in claim 25, wherein the dynamic model includes a mass-spring-damper model.--
  
--33-34. (Cancelled)--

Allowable Subject Matter
3.	Claims 1, 3-5, 7, 15, 24-25 and 28-32 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-5, 7 and 28 is the inclusion of the limitations of: at least one kinematic model including mass-spring- damper model of the elongated flexible medical instrument employing mechanical and material parameters of the elongated flexible medical instrument which provides the predicted 3D shapes of the elongated flexible medical instrument to the Kalman filter, the Kalman filter weightingly combines the current measured 3D shape of the elongated flexible medical instrument and one or more of the predicted 3D shapes to generate an improved 3D shape of the elongated flexible medical instrument; and a comparison module configured to generate confidence scores for the measured 3D shape of the elongated flexible medical -3- instrument, the confidence scores being used to adjust the weighting with which the measured 3D shape and the predicted next 3D shapes are combined. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 15, 24-25 and 29-32 is the inclusion of the limitations of: one or more processors configured to: (c) input the measured 3D shape and the at least one modeled 3D shape of the selected elongated, flexible shape sensing enabled interventional medical device into a Kalman filter; (d) compute a weighted average in accordance with the confidence score of the measured .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864